Exhibit 10.2

SEPARATION AGREEMENT, WAIVER AND RELEASE OF CLAIMS

This Separation Agreement, Waiver and Release of Claims (“Agreement”) is
effective the 10th day of May, 2012, by and between Quantum Fuel Systems
Technologies Worldwide, Inc. (the “Company”) and Dale L. Rasmussen (the
“Executive”).

RECITALS:

WHEREAS, the Company and Executive (collectively referred to as the “Parties”)
entered into an Employment Agreement dated May 1, 2006 (the “Employment
Agreement”);

WHEREAS, the Company and Executive desire to set the terms of Executive’s
termination of employment with the Company; and

WHEREAS, the Company and Executive wish to amicably settle, compromise and
dispose of all claims, disputes, demands or causes of action which court be
asserted, as well as other differences between the Parties.

NOW, THEREFORE, in consideration of the foregoing premises, of the mutual
agreements and covenants contained herein and for other good and valuable
consideration, the adequacy, sufficiency and receipt of which are hereby
expressly acknowledged, the Parties agree as follows:

1. Company. As used herein the term “Company” means Quantum Fuel Systems
Technologies Worldwide, Inc., its past, present and future corporate directors,
officers, subsidiaries, affiliates, divisions, departments, trustees, agents,
representatives, employees, successors and assigns, expressly excluding Dale L.
Rasmussen.

2. Executive. As used herein the term “Executive” means Dale L. Rasmussen, his
heirs, agents, representatives, successors and assigns.

3. Termination Date. As of the close of business on May 10, 2012 (the
“Termination Date”), Executive’s service as an officer, executive and director
of the Company is terminated and Executive irrevocably resigns from all other
positions with, and all board of directors of, any subsidiaries and affiliates
of the Company including, but not limited to, Executive’s position as Chairman
of the Board and a member of the Company’s board of directors (the “Board”).

4. Separation Pay and Benefits. Subject to Executive’s compliance with the terms
and conditions of this Agreement and the expiration of the Revocation Period of
the Agreement required per Section 12 of this Agreement, in full and complete
satisfaction of any and all obligations of the Company to Executive arising from
or related to the Employment Agreement, Executive’s employment with the Company,
service as a member of the Board or otherwise, the Executive shall receive the
following:

 

  (a)

Provided that Executive signs and does not revoke this Agreement as provided for
in Sections 11 and 12 of this Agreement, Executive shall receive a severance
equal to one-year of Executive’s base pay in effect as of the



--------------------------------------------------------------------------------

  Termination Date, less applicable withholding taxes, payable over the next 13
payroll period, in accordance with the Company’s regular payroll policies. Of
this amount, $75,000 shall be attributable to Executive’s waiver of claims under
the Age Discrimination in Employment Act (“ADEA”); and

 

  (b) Reimbursement of all business related expenses incurred by Executive prior
to the Termination Date to the extent such expenses would have been reimbursable
pursuant to Section 4 of the Executive’s Employment Agreement.

Executive acknowledges and agrees that, except as provided above, no other
payments or benefits are due from the Company on any basis whatsoever, including
but not limited to payments or benefits Executive may have been entitled to
under this prior Employment Agreement which is null and void. Executive further
acknowledges and agrees that all of Executive’s outstanding, unvested stock
options and restricted stock awards are forfeited as of the Termination Date.

Executive acknowledges and agrees that the consideration provided in the
Agreement represents consideration over and above that to which Executive
otherwise would be entitled, that the consideration would not have been provided
had Executive not signed this Agreement, and that the consideration is in
exchange for the signing of this Agreement.

5. Company’s Release. Subject to the expiration of the Revocation Period under
the Agreement and in exchange for Executive’s obligations under this Agreement,
Company hereby agree to waive any and all rights in connection with, and to
fully and forever discharge Executive from any and all claims, suits, actions,
causes of action, demands, rights, damages, costs and expenses, whether now
known or unknown, in law or in equity, which Company has or ever had against
Executive arising out of, relating to, or in connection with Executive’s
employment or separation of employment from Company; provided, however, nothing
herein precludes Company from enforcing its rights under this Agreement or its
rights to recover taxes, advances or reimbursement of expenses if such taxes,
advances or expense reimbursements were provided to Executive in violation of
law or then-current Company policy or asserting any claims or making any demands
based on fraud or embezzlement.

6. Executive’s Release. In exchange for the promises and agreements of the
Company herein, Executive hereby forever, acquits, satisfies and discharges the
Company of and from all liens, sums of money, accounts, actions, suits,
proceedings, claims, demands, covenants, contracts, continuing agreements,
promises, variances, trespasses, damages and demands whatsoever, in law or in
equity, which Executive ever had or now has, or which any person represents
evermore, has or assign of Executive has or may have against the Company from
the beginning and time up until the date of this Agreement, including, but not
limited to:

 

  (a) Any lawsuit alleging that Executive was illegally, improperly or unfairly
forced to sever his employment with Company;

 

  (b) Any lawsuit alleging that Company breached any provision of its policies,
procedures, employment agreements public policy or applicable contracts;
including Executive’ Employment Agreement dated May 1, 2006;

 

2



--------------------------------------------------------------------------------

  (c) Any lawsuit alleging that Company illegally discriminated against
Executive in violation of any state or federal law or constitutional provision;

 

  (d) Any lawsuit alleging that Company discriminated against Executive on the
basis of his age in violation of the Age Discrimination in Employment Act, 29
U.S.C. §621 et seq.;

 

  (e) Any lawsuit alleging that Executive was improperly treated, separated, or
discriminated against, harassed, or retaliated against as an employee of the
Company, including any claims of discrimination based upon race, age, sex,
color, national origin, ancestry, sexual orientation, gender identity, marital
status, familial status, source of income, or disability, or any other claims of
illegal discrimination arising under the Civil Rights Act of 1871, 42 U.S.C.
§1983; The Civil Rights Act of 1866, 42 U.S.C. §1981; The Civil Rights Act of
1871, 42 U.S.C. §1985; 42 U.S.C. §1986; Title VII of the Civil Rights Act of
1964, 42 U.S.C. §2000 et seq.; The Employee Retirement Income Security Act of
1974 (ERISA), 29 USC 1001 et seq.; The Equal Pay Act of 1963, 29 USC 201 et
seq.; the Family Medical Leave Act, 29 U.S.C. §2601 et seq.; The California Fair
Employment and Housing Act, Cal Govt Code §12900 et seq.; The California
Workplace Hate Crime Law, Cal Penal Code §11411; The Unruh Civil Rights Act, Cal
Civ Code §51 et seq.; the California Equal Pay Act, Cal Labor Code Part 4,
Chapter 1 Sec. 1197.5 et seq. as amended; The California Work Hours and Over
Time Pay Act, Cal Lab Code §510 as amended; California Labor Code §201 as
amended; or any other federal, state or local common law, statute, ordinance or
constitution;

 

  (f) Any lawsuit over which any state or federal court would have jurisdiction
including, but not limited to, any claim of mental and/or physical injury or
loss of personal reputation, defamation, intentional infliction of emotional
distress, interference with contractual or economic interest or violation of
constitutional rights;

 

  (g) Any lawsuit seeking payment of salary fringe benefits, stock options
and/or costs, expenses or attorney’s fees;

 

  (h) Any lawsuit claiming that the Company failed to offer Executive continued
or subsequent employment in any capacity or position;

 

  (i) Any lawsuit claiming that by offering, entering into or carrying out the
terms of this Agreement, Company is committing or will have committed any
wrongdoing or acted in violation of any law;

 

  (j) Any and all lawsuits against any current or former Board Member, officer,
executive, manager, supervisor, or employee of Company for personal injury,
negligence, defamation or other intentional conduct which occurred at any time
prior to this Agreement;

 

3



--------------------------------------------------------------------------------

  (k) Any lawsuit alleging wrongful discharge, breach of contract, breach of
implied contract or any oral promise; or

 

  (l) Any lawsuit asserting rights as a member of any class of employees and/or
former employees of Company.

7. Acknowledgement of Full Pay. Executive acknowledges and agrees that he has
been paid in full for all wages, salary, commissions, overtime, benefits, and
bonuses as a result of his employment with Company. Executive acknowledges that
all expenses, stock options and/or incentives of any kind due him except for
those specifically referenced in this Agreement, have been paid in full.

8. Promise Not to Sue. Executive promises and agrees not to file a lawsuit based
upon any rights, claim or cause of action released in this Agreement. Executive
further agrees not to allow or authorize any person or entity to file such
lawsuit on his behalf against Company.

9. Acceptance of Monetary Damages. Executive further promises and agrees not to
accept, recover or receive any monetary damages which arise out of, or in
connection with, any administrative claims or causes of action which may be
filed with, or pursued independently by, any governmental agency or agencies,
whether federal, state or local.

10. Unreleased Claims. The parties agree that this Agreement shall not apply to:
(a) any claims arising out of any claim by Executive for indemnification that
Executive may have against the Company, arising from or related to Executive’s
status as an officer or director of the Company whether such rights to
indemnification arise from the Company’s Certificate of Incorporation, as
amended, Amended and Restated Bylaws or by statute, contract or otherwise,
whether based on contract, tort, statute, local ordinance, regulation or any
comparable law in any jurisdiction; and (b) Executive acknowledges and agrees
that nothing in this Agreement shall be construed as prohibiting Executive from
challenging the validity of the waiver of ADEA claims under the Older Workers
Benefit Protection Act.

11. Consideration Period. By executing this Agreement, Executive acknowledges
that Executive was given a period of up to twenty-one (21) days to consider the
agreement. Should he not accept this Agreement by signing it, within twenty-one
(21) days this offer shall expire on the twenty-second (22) day unless otherwise
agreed to in writing by the Parties. Executive acknowledges that if he signs
this Agreement before the running of the twenty-one (21) day waiting period, he
has done so with the full knowledge and understanding that he was entitled to
the full twenty-one (21) days within which to consider this Agreement. Executive
further acknowledges that any decision on his part not to utilize the full
twenty-one (21) day waiting period is done of his own volition and not at the
urging or promise of Company, to provide Executive with extra benefits in
exchange for taking less than twenty-one (21) days to consider this Agreement.
The Parties agree that changes to this Agreement, whether material or
immaterial, do not restart the running of the twenty-one (21) day period.

12. Revocation Period. Executive may revoke this Agreement by sending a written
notice of his decision to revoke via U.S. Mail to the President, Quantum Fuel
Systems Technologies Worldwide, Inc., 17872 Cartwright Road, Irvine, California
92614, no later than 5:00 p.m. Pacific

 

4



--------------------------------------------------------------------------------

Time on the seventh (7th) calendar day after Executive executes this Agreement.
This entire Agreement shall be void and of no force and effect if Executive
chooses to so revoke and, if Executive chooses not to so revoke, this Agreement
shall then become fully effective and enforceable.

13. Advised to Consult with an Attorney. Executive acknowledges that he is
advised to consult with an attorney prior to signing this Agreement.

14. Knowing and Voluntary Agreement. Executive acknowledges that he read this
Agreement, that he understands it, and that he is knowingly and voluntarily
entering into it. Executive agrees that his waiver of rights under the ADEA is
in compliance with the Older Workers Benefit Protection Act of 1990. Executive
understands the terms of this Agreement.

15. Known and Unknown Claims. Executive further agrees that because this
Agreement specifically covers known and unknown claims, Executive specifically
waives his rights under Section 1542 of the California Civil Code or under any
other comparable law of another jurisdiction that limits a general release to
claims that are known to exist at the date of this Agreement. Section 1542 of
the California Civil Code states as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which is known by him must have materially
affected his settlement with the debtor.”

16. Tender Back. This Section 16 does not apply to claims under ADEA or to
challenge the sufficiency of the waiver of claims under the Older Workers
Benefit Protection Act; provided, however, nothing in this Agreement is intended
to reflect any party’s belief that Executive’s waiver of claims under ADEA is
invalid or unenforceable under this Agreement, it being the intent of Executive
and the Company that such claims are waived. This Section does not grant
Executive an option to return the Separation Benefits and institute an action.
Instead this Section merely creates an additional term and condition precedent
to bringing an action regardless of the fact that such action is expressly
barred by this Agreement, and is without merit. Executive understands and agrees
that in the event Executive, by himself, or in conjunction with Executive’s
heirs, spouse, family members, executors or administrators attempt to institute
or do institute any charge, claim, suit or action against any of the Released
Parties in violation of this Agreement, Executive shall be obligated, as an
express condition of bringing such action, to tender back to Company the full
amount of the compensation and benefits that Executive has received under the
Agreement; and Executive further agrees that Executive will pay all of the
Released Parties’ costs, expenses and fees of defending against such action,
including, among other things, reasonable attorneys’ fees.

17. Restrictive Covenants.

 

  (a)

Non-Solicitation; No-Hire. Executive covenants and agrees that for a period of
twenty-four (24) months after the Termination Date, Executive will not directly
or indirectly: (i) call on or solicit customers, suppliers or accounts of the
Company for the purpose of soliciting, selling and/or providing, to any such
customer, suppliers or account, any products or services in competition with any
products or services then-being sold by the Company; (ii) solicit, or accept the
services of any person who is an employee of the Company; (iii)

 

5



--------------------------------------------------------------------------------

  solicit any employee of the Company to terminate employment with the Company;
or (iv) agree to hire any employee of the Company into employment with Executive
or any other person or entity.

 

  (b) Non-Interference with Business Relationships. For a period of twenty-four
(24) months after the Termination Date, Executive will not interact with any
person or entity with which the Company has a business relationship as of the
Termination Date, if such interaction is with the intent of affecting such
relationship or potential relationship in a manner adverse to the Company.

 

  (c) Executive acknowledges that the foregoing non-solicitation and
non-interference restrictions placed upon Executive are necessary and
reasonable, and that it has been made clear to Executive that Executive’s
compliance with Section 4 of this Agreement is a material condition to the
benefits provided to Executive pursuant to Section 17. Executive further
acknowledges and agrees that, if Executive breaches any of the requirements of
subsections (a) or (b) of this Section 4, the Executive shall forfeit the unpaid
portion of the salary continuance described in Section 2(a) and restricted
periods set forth therein shall be tolled during the time of such breach.

 

  (d) Executive and Company acknowledge and agree that the Restrictive Covenants
set forth in paragraphs (a), (b) and (c) of this Section shall be applicable and
enforceable only to the extent necessary to protect Company from unfair
competition, misappropriation of its trade secrets, as that term is defined by
the California Uniform Trade Secrets Act, Civ. Code. § 3426 et seq., and for any
other lawful purpose. Company and Executive acknowledge and agree that in the
event a court of competent jurisdiction finds any part of such Restrictive
Covenants to be invalid, void or unenforceable, the court may modify such
Restrictive Covenant(s) to the extent necessary, and such Restrictive
Covenant(s) shall be enforceable as so modified.

18. Non-Disclosure. Executive acknowledges and agrees that Executive shall not
use for Executive’s own benefit, use for the benefit of any other person or
persons, and shall not convey, divulge, or otherwise disclose any Confidential
Information of the Company, whether obtained before, during or after Executive’s
employment with the Company, unless specifically authorized in writing by
Company.

Confidential Information includes, without limitation, formulas, patterns,
compilations, programs, devices, methods, techniques, and processes relating to
research, development, production or any other process; financial and profit
data; pricing and cost information and formulas; marketing information, sales
representative or distributor lists; any and all information relating to
corporate developments, including, without limitation, actual or prospective
mergers, acquisitions, divestitures, corporate strategies, and new products or
service offerings; any and all information relating to Company’s customers and
suppliers; any information, software, source code, object code or algorithms
stored in the Company’s computer systems; and any and all other information,
existing in any medium, which is (i) not known to the general public; and
(ii) from which the Company does or may derive economic value.

 

6



--------------------------------------------------------------------------------

Executive’s obligations under this Agreement with respect to Confidential
Information shall continue until such information becomes generally known to the
public through no fault of or action by Executive. Executive may disclose
Confidential Information if Executive is legally compelled to do so by subpoena
or by order of a court of competent jurisdiction, or other legal process, or is
required by a governmental or regulatory agency. However, Executive shall
immediately notify Company prior to disclosing any Confidential Information so
that Company may seek a protective order or other remedy as the Company deems
necessary. Notwithstanding any of the foregoing, Executive shall disclose only
the Confidential Information required by law.

19. Return of Company Property and Removal of Personal Property. Executive
represents that he has left behind in Executive’s office in Irvine, CA all
Company property in his possession or control, including all keys, files,
records (whether, paper, electronic media or otherwise), equipment (including,
but not limited to, computer hardware, software and printers, wireless handheld
devices, cellular phones, pagers, etc.), Company identification, Company
vehicles and any other Company-owned property (collectively, “Company Property”)
in his possession or control. Executive represents and warrants that Executive
will return or has returned all Company Property in his possession or control
not otherwise in the Irvine office within three (3) days following the
Termination Date. Executive shall not retain copies of any such property or
information (excluding, however, information relating solely to Executive’s own
employment, compensation and benefits). Executive shall have access to his
office in Irvine until the second day after the Termination Date and must remove
his personal property from his office. Executive must also remove any other
personal property owned by Executive from the Company’s Irvine facility within
three (3) days following the Termination Date. Executive represents and warrants
that he has left, and will continue to leave, intact all electronic Company
documents, including but not limited to those Executive developed or helped
develop during his employment and that Executive has or will cancel within three
(3) days following the Termination Date all accounts for his benefit, if any, in
Company’s name, including but not limited to, credit cards, telephone charge
cards, cellular phone and/or pager accounts and computer accounts. On or before
the day following the Termination Date, Executive shall provide Company in
writing any password needed to access programs and files on his computer. Should
Executive retain Company property in violation of this Agreement, the Company
shall be entitled to the return of any consideration paid under this Agreement
except for those amounts expressly attributable to Executive’s release of claims
under the ADEA as set forth in Section 4 herein.

20. Non-Disparagement. Executive agrees not to make any adverse or disparaging
comments (oral or written, including but not limited to, via any form of
electronic media) about Company, its affiliates, or any of their respective
officers, directors, managers or employees which may tend to impugn or injure
their reputation, goodwill and relationships with their past, present and future
customers, employees, vendors, investors and with the business community
generally.

21. Non-Disclosure of Agreement. Except to the extent required by law, Company
and Executive agree not to disclose the terms of this Agreement to any person,
other than their attorneys, accountants, financial advisors or, in Executive’s
case, members of Executive’s immediate family;

 

7



--------------------------------------------------------------------------------

provided that this Section shall not be construed to prohibit any disclosure
required by law or in any proceeding to enforce the terms and conditions of this
Agreement. Executive expressly acknowledges that the Company has an obligation
to disclose the termination of Executive’s employment in a filing with the
Securities and Exchange Commission and that such filing may require including
the terms and conditions of this Agreement and/or this Agreement itself.

22. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the heirs, successors, administrators, legal representatives, and
assigns of the Parties.

23. Applicable Law/Cumulative Remedies. This Agreement is made under and shall
be governed by the laws of the State of California. Each and every right and
remedy of any party under this Agreement shall be cumulative and non-exclusive
of any other right or remedy of any party under this Agreement, applicable law,
or in equity.

24. Partial Invalidity. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void, or unenforceable in any manner, the
remaining provisions of this Agreement shall nonetheless continue in full force
and effect without being impaired or invalidated in any way. In addition, if any
provision of this Agreement may be modified by a court of competent jurisdiction
such that it may be enforced, then that provision shall be so modified and as
modified shall be enforced.

25. Entire Agreement/Modification. This Agreement contains the entire
understanding of the Parties and supersedes and forever terminates all prior and
contemporaneous representations, promises, agreements, understandings, and
negotiations of the Parties, whether oral or written, with respect to the
subject matter hereof, including Executive’s Employee Agreement dated May 1,
2006. There are no agreements or understandings of the Parties not expressly set
forth herein. No parol evidence of any prior or contemporaneous agreements,
understandings, or negotiations shall govern or be used to construe or modify
this Agreement. This Agreement may only be amended, modified, or supplemented by
a duly executed writing signed by both parties.

26. Waiver. The failure of any party to complain of any act or omission on the
part of another party (no matter how long the same may continue) shall not be
deemed to be a waiver by such party of any of its rights under this Agreement.
No consent or waiver by any party at any time of any provision of this Agreement
shall be deemed a consent to any other action or waiver of any breach of any
other provision of this Agreement or a consent to any future action or later
breach of the same or any other provision of this Agreement.

27. Admissions. Nothing in this Agreement is intended to be, or will be deemed
to be, an admission of liability by Executive or Company to each other, or an
admission that they or any of their agents, affiliates, or employees have
violated any state, federal or local statute, regulation or ordinance or any
principle of common law of any jurisdiction, or that they have engaged in any
wrongdoing towards each other.

28. Execution in Counterparts. This Agreement may be executed in counterparts
and each executed counterpart, when taken together with the other executed
counterpart, shall constitute the complete Agreement.

 

8



--------------------------------------------------------------------------------

The undersigned have caused this Agreement to be effective the date first
written above.

 

EXECUTIVE:    

QUANTUM FUEL SYSTEMS

TECHNOLOGIES WORLDWIDE, INC.:

/s/ Dale L. Rasmussen

    By:  

/s/ W. Brian Olson

      Its:  

Chief Financial Officer

Dated:  

May 11, 2012

    Dated:  

May 10, 2012

 

9



--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF RECEIPT OF

SEPARATION AGREEMENT, WAIVER AND RELEASE OF CLAIMS

By my signature below, I acknowledge that I have, this day, received a copy of
the Separation Agreement, Waiver and Release of Claims (the “Agreement”) with
Quantum Fuel Systems Technologies Worldwide, Inc. advising that I have up to 21
days to consider the Agreement.

 

EXECUTIVE: By:  

 

Dated:                       , 2012

 

10